J. S15021/17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
                  v.                       :
                                           :
KHALIF RUTLEDGE,                           :
                                           :
                        Appellant          :     No. 3733 EDA 2015

            Appeal from the Judgment of Sentence July 23, 2015
            In the Court of Common Pleas of Philadelphia County
             Criminal Division at No.: CP-51-CR-0012550-2014

BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                         FILED MARCH 16, 2017

      Appellant, Khalif Rutledge, appeals from the Judgment of Sentence

entered on July 23, 2015, in the Court of Common Pleas of Philadelphia

County following his convictions after a bench trial for three violations of the

Uniform Firearms Act, Terroristic Threats, Simple Assault, and Recklessly

Endangering Another Person. We quash this appeal.

      A detailed recitation of the facts is not necessary to our disposition.

On July 23, 2015, the trial court sentenced Appellant to an aggregate term

of 2½ to 5 years’ imprisonment, followed by a consecutive term of 5 years’

probation. The trial court denied Appellant’s Motion for Reconsideration of

Sentence on October 16, 2015. Appellant filed a pro se Notice of Appeal on

December 2, 2015.
J. S15021/17


       On January 13, 2016, this Court issued a Rule to Show Cause directing

Appellant to explain why the appeal should not be quashed as untimely

where Appellant did not file the Notice of Appeal within 30 days of the

underlying order, i.e., by November 16, 2015.1 Pa.R.Crim.P. 720(A)(2).

       In response, Appellant’s counsel states that Appellant filed this appeal

“pro se without the knowledge or any input from counsel” and “[t]herefore,

[counsel] has no knowledge regarding this appeal and cannot offer any

information either for or against it.” Response to Rule to Show Cause Order,

filed 1/22/16, at ¶5-¶6.     Appellant did not file a pro se response, and

Appellant’s counsel did not address the timeliness issue in Appellant’s Brief.

The issue was referred to this panel for disposition.

       Before addressing the issues raised on appeal, we must determine

whether we have jurisdiction to hear this appeal. See Commonwealth v.

Liebensperger, 904 A.2d 40, 43 (Pa. Super. 2006); Pa.R.A.P. 903(a)

(“Except as otherwise prescribed by this rule, the notice of appeal required

by Rule 902 (manner of taking appeal) shall be filed within 30 days after the

entry of the order from which the appeal is taken.”).

       The certified record indicates that Appellant filed his handwritten

Notice of Appeal on December 2, 2015, even though Appellant dated his

document November 9, 2015. Appellant’s postmarked envelope also shows

December 2, 2015, as the date of mailing.

1
    November 15, 2015, was a Sunday. See 1 Pa.C.S. § 1908.



                                     -2-
J. S15021/17


      Appellant has failed to provide “a properly executed prisoner cash slip

or other reasonably verifiable evidence of the date that the prisoner [timely]

deposited the pro se filing with the prison authorities.”          Pa.R.A.P. 121(a).

No other evidence included in the certified record reasonably verifies that

Appellant timely filed his Notice of Appeal.

      Finally,    “the   record   contains     no    evidence      of   extraordinary

circumstances such as a court holiday or closing or a breakdown in the

operations   of    the   court”   that   would      excuse   his    untimely   filing.

Commonwealth v. Burks, 102 A.3d 497, 500 (Pa. Super. 2014).

Appellant’s filing of his Notice of Appeal on December 2, 2015, was clearly

untimely.

      Accordingly, we quash the appeal.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/16/2017




                                         -3-